     Case 2:19-cv-02608-KJM-CKD Document 16 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID T. CHUBBUCK,                                  No. 2:19-cv-2608 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    JERRY BROWN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 4, 2021, the magistrate judge filed findings and recommendations herein

21   which were served upon plaintiff and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to

26   keep the court apprised of his current address at all times as required by Local Rule 182(f) (absent

27   such notice service of documents at record address of party is fully effective).

28   /////
                                                          1
     Case 2:19-cv-02608-KJM-CKD Document 16 Filed 03/25/21 Page 2 of 2


 1          The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having reviewed
 4   the file, the court finds the findings and recommendations to be supported by the record and by
 5   the magistrate judge’s analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed January 4, 2021, are adopted in full;
 8          2. Plaintiff’s first amended complaint is dismissed without leave to amend; and
 9          3. This case is closed.
10   DATED: March 24, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
